AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                          Pagel of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                v.                                                      (For Offenses Committed On or After November I, 1987)



                     Juventino Arita-Aleman                                             Case Number: 3:18-mj-22636-RAM

                                                                                        Scott Pactor
                                                                                       Defendant's Attorney


REGISTRATION NO. 80690298                                                                                           I   NO_V_ 0 8 2018          I
THE DEFENDANT:                                                                                                        cw:K. c i :: s··,,:r ccuRT
                                                                                                                   SOUThEf~N 0!$Til·.:T (IF CALIFORN:i':.
 IRl pleaded guilty to count(s)                                                                                    8
                               _'.__!~o'.:_f.:_.:C~o'.'.:m'.!:p'..'.'.lai'.'.:·n'.'.:t'..__ _ _ _ _ _ _ _ _ _---'::=Y=======.,;D;,.:;E,::.:Pu::_:r...:.YL

 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                      Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            I


 D The defendant has been found not guilty on count(s)
                                           -------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IRl   Assessment: $I 0 WAIVED         IRl Fine: WAIVED
 IZl   Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, November 8, 2018
                                                                                   Date of Imposition of Sentence



                                                                                   nlilLRKocK
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                          3: l 8-mj-22636-RAM
